FILED
                             NOT FOR PUBLICATION                            JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HUA CHEN,                                        No. 08-74396

               Petitioner,                       Agency No. A099-061-639

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Hua Chen, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      Substantial evidence supports the BIA’s determination that Chen failed to

establish his eligibility for asylum. See INS v. Elias-Zacarias, 502 U.S. 478, 481

& n.1 (1992). The BIA correctly concluded that Chen is not per se entitled to

refugee status because he was not personally subjected to a forced abortion or

sterilization. See Jiang v. Holder, 611 F.3d 1086, 1092-93 (9th Cir. 2010).

Moreover, he did not establish that his conduct constituted resistance to China’s

population-control program. See 8 U.S.C. § 1101(42). Cf. id. at 1094-95. Further,

he did not establish a well-founded fear of future persecution. See Nagoulko v.

INS, 333 F.3d 1012, 1017 (9th Cir. 2003) (concluding petitioner’s fear was “too

speculative”). Accordingly, his asylum claim fails.

      Because Chen failed to meet the lower standard of proof for asylum, his

claim for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453

F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Chen failed to establish it is more likely than not he would be tortured if




                                          2                                    08-74396
removed to China. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                      3               08-74396